DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited in the Office Action mailed 10/1/20.  This open-ended definition has been taken into consideration in the following rejections. 
Claims 32-36, 40 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over US 6207077 B1 to Burnell-Jones.
Regarding claim 32, Burnell-Jones discloses an aircraft marker (col 10, ln 16-18, building emergency illumination including airplanes) capable of use inside an aircraft (col 10, ln 16-18 as emergency lighting), the aircraft marker comprising a photoluminescent material covering an upper surface of a substrate (col 11, ln 40-46) including a photoluminescent material exhibiting persistent (long-lasting, col 2, ln 59-62) luminescence that includes a pigment containing a doped Sr aluminate, such as Luminova® Blue Green (col 28, ln 65-66), arranged to emit blue visible light in response to an excitation by electromagnetic radiation having wavelengths from 200 to 450 nm (col 2, ln 47-48), which overlaps the instantly claimed range of 250 nm to 500 nm. See MPEP 2144.05(I) which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.  The reference also teaches wherein the photoluminescent material has an emission spectrum with a maximum peak intensity of 480 nm (col 28, ln 66) which falls completely within the instantly claimed range of between 400 nm and 500 nm.  480 nm is defined as blue in the art (between 450 and 495 nm). Therefore, one of ordinary skill in the art would expect the blue emitting phosphor to emit light that appears blue to at least one viewer.  
Instant claim 32 contains the intended use limitation “configured for use inside an aircraft and arranged in use to direct passengers toward an exit of the aircraft” in the preamble. See MPEP 2111.02(II), cited in the Office Action mailed 10/1/20. In the instant case, the Burnell-Jones aircraft marker is photoluminescent and used in emergency illumination for airplanes (col 10, ln 17 and 18).  Therefore, the Burnell-Jones marker is deemed capable of the claimed intended use, absent evidence to the contrary. 

Regarding claim 33, Burnell-Jones discloses the aircraft marker of claim 32, wherein the photoluminescent material is arranged to emit blue visible light (col 28, ln 66) in response to excitation by electromagnetic radiation of wavelength in the UV or visible range, particularly 200 nm to 450 nm (col 2, ln 47-48) which overlaps the instantly claimed range of 400 nm to 470 nm.  See MPEP 2144.05(I), cited above.

Regarding claims 34 and 35, Burnell-Jones discloses the aircraft marker of claim 32, but is silent regarding a performance characteristic such that the emissivity is expected to be at least one of:
at least 0.3 mcd/m2 12 hours after cessation of charging at 25 lux for 45 mins; or
at least 0.3 mcd/m2 16 hours after cessation of charging at 25 lux for 45 mins; 
 or wherein the emissivity, 10 minutes after charging is terminated, is inherently one of at least 50 mcd/m2, at least 150 mcd/m2, or at least 300mcd/m2 according to DIN67510.
However, see MPEP 2112.01(I) which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’. The compositions overlap, therefore one of ordinary skill in the art would expect similar emissivity properties, absent evidence to the contrary. 

Regarding claim 36 and 42, Burnell-Jones discloses the aircraft marker of claim 32, wherein the photoluminescent material is a doped strontium aluminate (col 28, ln 65-66) and further discloses known strontium aluminates doped with elements selected from a group that includes Eu and Dy (col 2, ln 39-43) thereby providing a pigment containing a Europium and Dysprosium doped strontium aluminate.  It would be obvious to one of ordinary skill in the art to select Eu and Dy as the dopants to provide a Sr aluminate pigment with an emission peak of 480 nm (col 28, ln 66). 

Regarding claim 40, Burnell-Jones discloses the aircraft marker of claim 36, wherein the pigment comprises particles of pigment having a range of sizes from 1.45 micron to 42 micron (col 29, ln 1-2), which falls completely within the instantly claimed range of 1 to 200 microns in size.

Regarding claim 43, Burnell-Jones discloses the aircraft marker of claim 42, wherein the photoluminescent material comprises a mixture of a main pigment,Sr4Al14O25:Eu, Dy (Luminova®  BG col 28, ln 65-66), and a pigment comprising SrAl2O4:Eu,Dy (Luminova® G, col 28, ln 61-64).

Regarding claim 44, Burnell-Jones discloses the aircraft marker of claim 36, wherein the photoluminescent material comprises a plurality of pigments, each pigment emitting a different color of light in response to the excitation (mixture of phosphors, col 8, ln 25-28 and pigments, col 16, ln 16-18) but fails to expressly disclose that the light emitted by the photoluminescent material comprises a mixture of colors forming an emission spectrum having a range from 400 nm to 510 nm.  However, it would be obvious to one of ordinary skill in the art to control the amount of each phosphor to provide emission of light having the desired color (col 2, ln 2), brightness and afterglow characteristics (col 12, ln 9-16).

Claims 32-39, 41-43, 45, 46 and 52-56 are rejected under 35 U.S.C. 103 as unpatentable over US 2014/0293617 A1 to O’Kell in view of US 2007/0096635 A1 to Fan et al. (hereinafter Fan). 
Regarding claim 32, O’Kell discloses an aircraft marker (photoluminescent emergency lighting for an aircraft, para [0010]) that is used inside an aircraft and arranged in use to direct passengers to an exit of the aircraft (para [0002]-[0003]), comprising a photoluminescent material (5b) covering an upper surface of a substrate (base element 5a, Figure and para [0041]), the aircraft marker including a photoluminescent material that includes a pigment containing a doped Sr aluminate (which inherently exhibits persistent luminescence), arranged to emit visible light in response to an excitation by natural or artificial sources of electromagnetic radiation (light, para [0043]) but fails to expressly disclose wherein the photoluminescent material emits blue light that has an emission spectrum with a maximum peak intensity of between 400 nm and 500 nm and fails to expressly disclose the wavelength of the excitation radiation.
However, Fan does teach a persistent (para [0005]) photoluminescent marker comprising LumiNova® Blue Green (BG-300M), which is Sr4Al14O25:Eu,Dy (para [0005] and [0023]). Sr4Al14O25:Eu,Dy (BG-300M, para [0023]) has an emission spectrum with a peak intensity at 495 nm, which is blue and falls completely within the instantly claimed range of between 400 nm and 500 nm when excited by electromagnetic radiation in the range of 200 to 450 nm, which overlaps the instantly claimed range of 250 nm to 500 nm.  See evidentiary reference, LumiNova Brochure, cited below.  Also see MPEP 2144.05(I), cited above.  495 nm is the upper limit of the established blue range (450 to 495 nm).  Therefore, one of ordinary skill in the art would expect the blue emitting phosphor to emit light that appears blue to at least one viewer.  
It would be obvious to one of ordinary skill in the art to employ the known phosphor, Sr4Al14O25:Eu,Dy, of Fan as the doped strontium aluminate of O’Kell to provide safety/emergency lighting that can be seen in the dark (Fan, para [0007] and O’Kell, para [0002]-[0004]) during evacuation of an aircraft (O’Kell, para [0002]-[0003]).
Instant claim 32 contains the intended use limitation “configured for use inside an aircraft and arranged in use to direct passengers toward an exit of the aircraft” in the preamble. See MPEP 2111.02(II), cited in the Office Action mailed 10/1/20. In the instant case, the O’Kell/Fan aircraft marker is used as emergency lighting to indicate a path leading to an exit of a passenger vehicle (O’Kell, para [0002]) such as aircraft (O’Kell, para [0003])  Therefore, the O’Kell/Fan aircraft marker is deemed capable of the claimed intended use, absent evidence to the contrary. 

Regarding claim 33, O’Kell in view of Fan discloses the aircraft marker of claim 32. Fan further teaches wherein the photoluminescent material is arranged to emit blue visible light, as discussed above, in response to excitation by electromagnetic radiation of wavelength 200 nm to 450 nm (see evidentiary reference LumiNova Brochure, discussed above), which overlaps the instantly claimed range of from 400 nm to 470 nm.  See MPEP 2144.05(I), cited above. 

Regarding claims 34 and 35, O’Kell in view of Fan discloses the aircraft marker of claim 32, but fails to expressly disclose wherein the photoluminescent material has a performance characteristic such that the emissivity is expected to be at least one of:
at least 0.3 mcd/m2 12 hours after cessation of charging at 25 lux for 45 mins; or
at least 0.3 mcd/m2 16 hours after cessation of charging at 25 lux for 45 mins; 
or wherein the emissivity, 10 minutes after charging is terminated, is inherently one of at least 50 mcd/m2, at least 150 mcd/m2, or at least 300mcd/m2 according to DIN67510.  However, the compositions overlap.  See MPEP 2112.01(I), cited above. Therefore, one of ordinary skill in the art would expect similar emissivity characteristics, absent evidence to the contrary.

Regarding claims 36 and 42, O’Kell in view of Fan discloses the aircraft marker of claim 32.  Fan further teaches wherein the photoluminescent material is selected from the group consisting of:
i) a pigment containing a Europium and Dysprosium doped strontium aluminate (para [0005] and [0023]); 
ii)    at least a main pigment containing a Europium and Dysprosium doped strontium aluminate with the formula S24Al14O25:Eu,Dy (para [0005] and [0023]); and
iii)    a main pigment containing a Europium and Dysprosium doped strontium aluminate with the formula SrAl14O25:Eu,Dy and at least one further pigment (para [0023]).

Regarding claim 37, O’Kell in view of Fan discloses the aircraft marker of claim 36.  Fan further teaches wherein the pigment comprises 100 wt% Sr4Al14O25:Eu,Dy when the phosphor is present as a single phosphor (para [0023]).

Regarding claim 38, O’Kell in view of Fan discloses the aircraft marker of claim 32. Fan further teaches wherein the photoluminescent material is configured to be excited by visible or non-visible light (para [0005]).

Regarding claim 39, O’Kell in view of Fan discloses the aircraft marker of claim 32. Fan further teaches wherein the photoluminescent material has an emission spectrum of 495 nm, as discussed above, which is so close as to constitute overlap with the instantly claimed range of between 485 nm and 495 nm.  See MPEP 2144.05(I), cited above which also states ‘…Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’.

Regarding claim 41, O’Kell in view of Fan discloses the aircraft marker of claim 32. O’Kell further discloses the marker including a cover (cap element, para [0028]) provided over at least a top surface of the photoluminescent material (cap element 5c, para [0041] and Figure), wherein the cover is at least partially transparent to at least one of (a) the blue light emitted by the photoluminescent material or (b) the excitation required to stimulate the emitted blue visible light (para [0028]).

Regarding claim 43, O’Kell in view of Fan discloses the aircraft marker of claim 42.  Fan further teaches wherein the photoluminescent material comprises a mixture phosphors (para [0011]) comprising a main pigment,Sr4Al14O25:Eu,Dy (para [0005] and [0023]), and a pigment comprising SrAl2O4:Eu,Dy (para [0005] and [0023]).

Regarding claim 45, O’Kell in view of Fan discloses the aircraft marker of claim 42.  O’Kell further discloses wherein the marker further comprises a colored filter (colored film, para [0042]).

Regarding claim 46, O’Kell in view of Fan discloses the aircraft marker of claim 42.  O’Kell further discloses wherein the marker further comprises a housing (3, para [0038] and Figure).

Regarding claim 52, O’Kell discloses an aircraft marker configured to illuminate an area inside an aircraft (para [0002]-[0003]), the aircraft marker comprising a housing (3, para [0038] and Figure) and a substrate (5a, base element, para [0041] and Figure) having an upper surface and a region of photoluminescent material (5b) covering said upper surface of the substrate (5a) (para [0042] and Figure), the photoluminescent material exhibiting persistent luminescence (inherent to doped strontium aluminate, para [0008] and discussed above) and arranged to emit visible light in response to an excitation by natural or artificial sources of electromagnetic radiation (light, para [0043]) but fails to expressly disclose wherein the photoluminescent material emits blue light that has an emission spectrum with a maximum peak intensity of between 400 nm and 500 nm and fails to expressly disclose the wavelength of the excitation radiation.
However, Fan does teach a persistent (para [0005]) photoluminescent marker comprising LumiNova® Blue Green (BG-300M), which is Sr4Al14O25:Eu,Dy (para [0005] and [0023]). Sr4Al14O25:Eu,Dy (BG-300M, para [0023]) has an emission spectrum with a peak intensity at 495 nm, which is blue and falls completely within the instantly claimed range of between 400 nm and 500 nm when excited by electromagnetic radiation in the range of 200 to 450 nm, which overlaps the instantly claimed range of 250 nm to 500 nm.  See evidentiary reference, LumiNova Brochure, cited below.  Also see MPEP 2144.05(I), cited above.  495 nm is the upper limit of the established blue range (450 to 495 nm).  Therefore, one of ordinary skill in the art would expect the blue emitting phosphor to emit light that appears blue to at least one viewer.  
It would be obvious to one of ordinary skill in the art to employ the known phosphor, Sr4Al14O25:Eu,Dy, of Fan as the doped strontium aluminate of O’Kell to provide safety/emergency lighting that can be seen in the dark (Fan, para [0007] and O’Kell, para [0002]-[0004]) during evacuation of an aircraft (O’Kell, para [0002]-[0003]).

Regarding claim 53, O’Kell in view of Fan discloses the aircraft marker of claim 52. O’Kell further discloses the marker including a cover (cap element, para [0028]) provided over at least a top surface of the photoluminescent material (cap element 5c, para [0041] and Figure), wherein the cover is at least partially transparent to at least one of (a) the blue light emitted by the photoluminescent material or (b) the excitation required to stimulate the emitted blue visible light (para [0028]).

Regarding claim 54, O’Kell in view of Fan discloses the aircraft marker of claim 52.  O’Kell further discloses wherein the marker further comprises a colour modifying film (para [0042]).

Regarding claim 55, O’Kell discloses an aircraft marker (para [0002]-[0003]) configured to illuminate an area inside an aircraft (para [0002]-[0003]), the aircraft marker comprising a substrate (5a, base element, para [0041] and Figure) having an upper surface and a region of photoluminescent material (5b) covering said upper surface of the substrate (5a) (para [0042] and Figure), the aircraft marker further comprising a cover (cap element, para [0028]) provided over at least a top surface of the photoluminescent material (cap element 5c, para [0041] and Figure), wherein the cover is at least partially transparent to at least one of (a) the blue light emitted by the photoluminescent material or (b) the excitation required to stimulate the emitted blue visible light (para [0028]). O’Kell further discloses that the photoluminescent material exhibits persistent luminescence (inherent to doped strontium aluminate, para [0008] and discussed above) and arranged to emit visible light in response to an excitation by natural or artificial sources of electromagnetic radiation (light, para [0043]) but fails to expressly disclose wherein the photoluminescent material emits blue light that has an emission spectrum with a maximum peak intensity of between 400 nm and 500 nm and fails to expressly disclose the wavelength of the excitation radiation.
However, Fan does teach a persistent (para [0005]) photoluminescent marker comprising LumiNova® Blue Green (BG-300M), which is Sr4Al14O25:Eu,Dy (para [0005] and [0023]). Sr4Al14O25:Eu,Dy (BG-300M, para [0023]) has an emission spectrum with a peak intensity at about 495 nm, which is blue and falls completely within the instantly claimed range of between 400 nm and 500 nm when excited by electromagnetic radiation in the range of 200 to 450 nm, which overlaps the instantly claimed range of 250 nm to 500 nm.  See evidentiary reference, LumiNova Brochure, cited below.  Also see MPEP 2144.05(I), cited above.  495 nm is the upper limit of the established blue range (450 to 495 nm).  Therefore, one of ordinary skill in the art would expect the blue emitting phosphor to emit light that appears blue to a viewer.  
It would be obvious to one of ordinary skill in the art to employ the known phosphor, Sr4Al14O25:Eu,Dy, of Fan as the doped strontium aluminate of O’Kell to provide safety/emergency lighting that can be seen in the dark (Fan, para [0007] and O’Kell, para [0002]-[0004]) during evacuation of an aircraft (O’Kell, para [002]-[0003]).

Regarding claim 56, O’Kell in view of Fan discloses the aircraft marker of claim 55. Fan further teaches wherein the photoluminescent material exhibits persistent luminescence (para [0055]) and emits blue visible light (from blue phosphor LumiNova® BG-300M, para [0023] or mixture of BG-300M and GG64, Examples 5 and 6 in Table 1) in response to an excitation by electromagnetic radiation having wavelengths from 250 nm to 450 nm (see evidentiary reference Luminova Brochure, cited below), which overlaps the instantly claimed range of 400 nm to 470 nm.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-39, 41-46 and 52-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12 of U.S. Patent No. 10,543,780 (hereinafter 780).  Although the claims at issue are not identical, they are not patentably distinct from each other because both teach an aircraft marker (socket for use in an aircraft cabin, 780 claim 1) comprising a photoluminescent material covering an upper portion of a substrate (instant claims 32, 52 and 55 and 780 claims 1 and 13).  Both teach a plurality of the same photoluminescent materials that exhibit persistent luminescence (instant claims 36, 37, 42-44 and 780 claim 5) and emit blue visible light having an overlapping wavelength when excited by the same light (instant claims 32, 33, 38, 39 and 780 claims 1-3, 6-9).  Emitted blue light is expected to appear blue to at least one viewer.  Both teach overlapping emissivity 10 minutes after charging (instant claim 35 and 780 claim 4).  Both also teach the marker comprising a housing, a cover and colored filter (instant claims 41, 45, 46, 52-56 and 780 claims 1, 4 and 12).
780 claim 4 recites an emissivity of at least > 50 mcd/m2 after 10 minutes but is silent regarding emissivity as set forth in instant claim 34.  However, the markers have overlapping compositions and light emitting properties.  Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect at least overlapping emissivity, absent evidence to the contrary. 
Instant claim 32 contains the intended use limitation “configured for use inside an aircraft and arranged in use to direct passengers toward an exit of the aircraft” in the preamble. See MPEP 2111.02(II), cited above. In the instant case, the 780 marker is used in an aircraft and comprises the same photoluminescent material on an upper portion of a substrate, as discussed above.  Therefore, the 780 marker is deemed capable of the claimed intended use, absent evidence to the contrary. 

Claims 32-39, 42 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15-17 of U.S. Patent No. 10,059,461 B2 (hereinafter 461).  Although the claims at issue are not identical, they are not patentably distinct from each other because both teach an aircraft marker comprising a plurality of the same photoluminescent materials (instant claims 36, 37, 42, 44 and 461 claims 15-17) that emit blue visible light having an overlapping wavelength when excited by the same light (instant claims 32, 33, 38, 39 and 461 claim 1) covering the upper portion of a substrate (the substrate is the area of the airplane that received the paint, tape or film, 461 claim 1) (instant claim 32 and 461 claim 1).  Emitted blue light is expected to appear blue to at least one viewer.  
The 461 claims are silent regarding emissivity as set forth in instant claims 34 and 35.  However, the markers have overlapping compositions and light emitting properties.  Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect at least overlapping emissivity, absent evidence to the contrary. 
Instant claim 32 contains the intended use limitation “configured for use inside an aircraft and arranged in use to direct passengers toward an exit of the aircraft” in the preamble. See MPEP 2111.02(II), cited above. In the instant case, the 461 marker is used for aircraft and comprises the same photoluminescent material on an upper portion of a substrate, as discussed above.  Therefore, the 461 marker is deemed capable of the claimed intended use, absent evidence to the contrary. 

Claims 32-39, 41-46 and 52-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6, 12-15 and 17 of U.S. Patent No. 11,167,692 (hereinafter 692). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach an aircraft marker comprising a photoluminescent material covering an upper portion of a substrate (instant claims 32, 52 and 55 and 692 claim 4-6,15).  Both teach a plurality of the same photoluminescent materials (instant claims 36, 37, 42-44 and 692 claim 15) that emits blue visible light having an overlapping wavelength when excited by similar light (instant claims 32, 33, 38, 39 and 692 claims 6 and 15).  Emitted blue light is expected to appear blue to at least one viewer.  Both also teach that the marker comprises a housing, a cover and colored filter (instant claims 41, 45, 46, 52-56 and 692 claims 4-6, 12-14, 17).
The 692 claims are silent regarding emissivity as set forth in instant claims 34 and 35.  However, the markers have overlapping compositions and light emitting properties.  Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect at least overlapping emissivity, absent evidence to the contrary. 
Instant claim 32 contains the intended use limitation “configured for use inside an aircraft and arranged in use to direct passengers toward an exit of the aircraft” in the preamble. See MPEP 2111.02(II), cited above. In the instant case, the 692 marker is explicitly claimed as a photoluminescent aircraft floor path marking system and comprises the same photoluminescent material on an upper portion of a substrate, as discussed above.  Therefore, the 692 marker is deemed capable of the claimed intended use. 

Response to Arguments
Applicant's arguments filed 7/13/22, regarding Burnell-Jones, have been fully considered but they are not persuasive. The newly amended claims recite the limitation “an emission spectrum with a maximum peak intensity between 400nm and 500 nm and emits light which appears blue to a viewer”.  Applicant argues that the claimed range requires the maximum peak intensity to be located outside the green range of the visible light green light range. However, the established range for green in the art is 495 nm to 570. Blue is defined as 450-495 nm.  There is clear overlap at 495 nm.  Applicant has claimed a range that overlaps the established wavelength for green.  Although applicant’s disclosure states that “the explicit definition of green light provided in the present application” is a peak between 510 nm and 530 nm and light is “non-green” if it is outside this range.  This is contrary to the established wavelengths for the defined color spectrum.  While applicant can be their own lexicographer, applicant cannot re-define the established color spectrum.  Applicant has eliminated the range of >530 nm to 570 nm from the known and established wavelength range for green.  Applicant has also included the range of 400 to 450 nm which is for violet light.  Also note that Burnell-Jones teaches a strontium aluminate phosphor as set forth in instant claim 36 that emits light with a maximum peak intensity of 480 nm (col 28, ln 66).  The name of the phosphor is Luminova®  Blue-Green but the reference expressly recites that this particular phosphor emits light with a peak wavelength of 480 nm (col 28, ln 65-66).  480 nm falls completely within both the instantly claimed range of between 400 nm and 500 nm and within the art-established and recognized blue range of 450 to 495 nm.  Therefore, Burnell-Jones teaches a phosphor that emits light within the instantly claimed range.
Applicant further argues that the maximum peak intensity of the emitted light is not the sole factor that contributes to apparent color and recites the  newly added limitation “the emitted light appears blue to a viewer”. However, as discussed above, Burnell-Jones teaches a phosphor that emits light with a peak emission wavelength of 480 nm, which is established as blue light.  While some in the art may not consider the established color spectrum wavelengths as definitive, they would recognize that human perception of color is not as reliable as the established color spectrum wavelength ranges.  One group of people clearly perceive a black and blue item as white and gold, while other people clearly see it in the true color of black and blue. See  “Colour Vision: Understanding #TheDress” by Brainard et al. (hereinafter Brainard). The industry recognizes that human color perception is not as consistent and reliable as the established color spectrum.  The reference recites a blue, 480 nm, emitting strontium aluminate phosphor.  480 nm falls within both the instantly claimed range of between 400 nm and 500 nm and within the art-established and recognized blue range of 450 to 495 nm.  Therefore, one of ordinary skill in the art would recognize the emitted light as blue.  
Applicant’s arguments regarding an aircraft marker configuration for aircraft arranged in use to direct passengers toward an exit of an aircraft have been addressed in prior Office Actions. See the response to arguments in the Office Action mailed 6/23/21 (hereinafter 6/23), pages 19-21 and the response to arguments in the Office Action mailed 4/14/22 (hereinafter 4/14), pages 18-20. Argument 1 regarding the number of options was addressed on page 19 of 4/14.  Argument 2 regarding teaching away from blue light on aircraft was addressed on pages 19-20 of 6/23 and pages 18-19 of 4/14.  The affidavit mentioned in Argument 2 is addressed on pages 21 and 24 of 6/23.  Argument 3 regarding Luminova Green Blue as a material that could not have been configured for use inside an aircraft was addressed on page 21 of 6/23 and pages 18-19 of 4/14.
Therefore, the 103 rejection of claims 32-36, 40 and 42-44 as obvious over Burnell-Jones stands.

Applicant's arguments filed 7/13/22, regarding O’Kell in view of Fan, have been fully considered but they are not persuasive. The newly amended claims recite the limitation “an emission spectrum with a maximum peak intensity between 400nm and 500 nm and emits light which appears blue to a viewer”.  O’Kell in view of Fan discloses  a strontium aluminate phosphor as set forth in instant claim 36 that emits light with a maximum peak intensity of 495 nm. The name of the phosphor is Luminova®  Blue-Green (BG-300M) but the reference expressly recites that this particular phosphor emits light with a peak wavelength of 495 nm, as discussed above. 495 nm falls within the instantly claimed range of between 400 nm and 500 nm and is the upper limit of the art-established and recognized blue range of 450 to 495 nm.  Therefore, O’Kell in view of Fan teaches a phosphor that emits light within the instantly claimed range.  Also see Brainard et al. regarding human perception of color.   O’Kell in view of Fan recites blue, 495 nm, emitting strontium aluminate phosphors.  495 nm falls within the instantly claimed range of between 400 nm and 500 nm and is the upper limit of the art-established and recognized blue range of 450 to 495 nm.  Therefore, one of ordinary skill in the art would recognize the emitted light as blue.  
Applicant’s arguments regarding an aircraft marker configuration for aircraft arranged in use to direct passengers toward an exit of an aircraft have been addressed in prior Office Actions. See the responses to arguments 6/23, pages 21-27 and 4/14, pages 21-28.  Argument 1 regarding the O’Kell affidavit and use of blue light in an aircraft was addressed in 6/23, pages 22-24 and 4/14, pages 21-23.  Argument 2 regarding additional FAA arguments, awards and beliefs about blue light in aircraft was addressed in 6/23, pages 23-25 and 4/14, pages  23-27.

















Therefore, the 103 rejection of claims 32-39, 41-43, 45 and 46 as obvious over O’Kell in view of Fan stands. 

Applicant's arguments filed 7/13/22, regarding the double patenting rejections, have been fully considered but they are not persuasive. Applicant argues that the claims in this application are patentably distinct from the claims of the cited patents and application. Therefore, applicant respectfully requests that the nonstatutory double patenting rejection be withdrawn.  Applicant argues the light appearing blue to a viewer. This limitation has been addressed above. See Brainard et al., cited above.  Applicant also argues the preamble “an aircraft marker configured for use inside an aircraft and arranged in use to direct passengers toward an exit of the aircraft”.  This use is an aircraft is addressed below.
In 780, claim 1 expressly recites a photoluminescent material “for use in an aircraft cabin”. 780 claim 5 recites multiple known strontium aluminates including Sr4Al14O24:Eu,Dy that meet the required optical properties for instant claim 32, particularly emitting blue light.  See the rejection over the claims of 780, above. 
Therefore, the obviousness double patenting rejection of claims 32-39 and 41-46 as obvious over the claims of 780 stands. 
In 461, claim 1 expressly recites an aircraft marking system comprising a photoluminescent material.  461 claim 17 recites that the photoluminescent material is doped strontium aluminate, which meets the required optical properties for instant claim 32, particularly emitting blue light.  See the rejection over the claims of 461, above.  One of ordinary skill in the art would expect an aircraft marker comprising an identical strontium aluminate to be capable of the claimed intended use, absent evidence to the contrary.  Applicant has not provided such evidence. 
The obviousness double patenting rejection of claims 32-39, 42 and 44 as obvious over the claims of 461 stands. 
In 692, claim 15 recites strontium aluminate doped with Eu and Dy. This includes Sr4Al14O25:Eu,Dy which emits blue light.  The 692 claims explicitly recite a photoluminescent aircraft floor marking system.  Therefore, the obviousness double patenting rejection of claims 32-39 and 41-46 as obvious over the claims of 692 stands. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E./           Examiner, Art Unit 1734                                                                                                                                                                                             
/Matthew E. Hoban/           Primary Examiner, Art Unit 1734